DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 3/30/2021 has been received and entered into the case. Claims 1, 2, 4, 5, 8-17, 19-22 are pending. Claims 13-17, 19, 20 are withdrawn.  Claims 1, 2, 4, 5, 8-12, 21, 22 have been considered on the merits.  All arguments and amendments have been considered.
Note: The Examiner understands the invention to be a microscaffold comprising a three-dimensional network of electrospun fibers with a polymer.  When looking to the specification, the scaffold is formed and then cut to the desired shape and size to form the porous particle/microscaffold. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and dependent claims 2, 4, 5, 8-12, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
diameter”. The height of the cylinder or polygonal prism should also have been amended so that the height refers to the “particle” and not the cylinder or prism. Claim 1 includes “…wherein the height of the cylinder or polygonal prism is from…”. The height should refer to the particle and not the cylinder or prism. It is suggested applicant amend to “…wherein the height of the particle is from…”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 4, 5, 12, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwood et al. (Biomaterial, 2008, p. 3091-3104) in view of Koepsell et al (Macromolecular Bioscience, 2011) supported by Li et al (Curr Protoc Cell Biol, 2009, p. 1-15).  
Blackwood teaches a microscaffold comprising a continuous network of electrospun fibers having diameters of 2.1±1.2 µm, 2.9±1.3 µm, 2.7±0.5 µm, 4.5±1.4 µm and 4.3±1.5 µm, thus falling within applicants claimed fiber diameter range of claim 4, 5, and 21, comprising the polymers PLLA and PLGA, wherein a non-woven randomly arranged fiber mat is formed according to claim 22. The mat is disclosed to have a height, i.e. thickness of 0.1-0.2 mm equivalent to a height of 200 µm (p. 3093, section 3.1.1). Regarding claim 12, Blackwood teaches the addition of rhodamine, i.e. a fluorescent dye to the fibers before electrospinning (p. 3092, section 2.1). Blackwood teach cutting the scaffolds to discs, i.e. cylinders using a tissue or biopsy punch (p. 3093, section 2.9), while the diameters of the scaffolds of Blackwood do not fall within applicants claimed 20-2000 µm, it is the Examiners position that the diameter of the scaffolds are optimizable and well within the purview of the posita. 
Support is provided by Li who teach electrospun nanofibrous scaffolds which mimic the ECM and are ideal for three-dimensional cell culture and tissue engineering (abstract). Li teach the formation of electrospun nanofibrous polymer mat scaffolds of continuous fibers (p. 2, 2nd parag., p. 2-3, last parag.-whole page 3, p. 3-7). Li teaches st sentence, step 1). Li teaches the randomly oriented fibers having diameters ranging from 500-900 nm (Fig. 1, p. 13). 
Koepsell teach microscaffolds comprising a continuous network of electrospun fibers of polycaprolactone fabricated in random, aligned and round-end configurations (abstract, p. 392, whole page, p. 393, last parag.-p. 394, Fig. 1). Koepsell teaches electrspun nanofibrous non-woven mats of PCL, wherein the mats are cut into disks, i.e. cylindrical scaffolds having a 4mm diameter using a punch (p. 392, 2nd col., p. 393, seeding and culturing of cells section). The mean fiber diameters are 1.09±0.37,
2.52 ±0.84, and 2.24 ±0.48 µm (p. 394, 2nd col. 1st parag., Fig. 2A). 
Therefore, it is the Examiners position that it would have been obvious before the effective filing date of the claimed invention to cut or form a particle/microscaffold to a desired size, diameter and height given that the art teaches microscaffolds comprising a continuous network of electrospun fibers as claimed which can be cut/engineered to desired parameters including size, thickness and diameter and doing so would be an obvious design choice which is optimizable by the posita. While the exact diameters and heights are not disclosed, these are optimizable and have been disclosed by the art to be physical properties which can be engineered as desired. There is nothing which demonstrates that the diameter or height of the claimed particle is an improvement or is critical. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwood et al. (Biomaterial, 2008, p. 3091-3104) in view of Koepsell et al  as applied to claims 1, 2, 4, 5, 12, 21, 22 above, and further in view of Baca et al. (US2008/0187996), Savva et al. et al. (Biomacro., 2013, IDS,) and Wang et al. (J. pol. Eng., 2014, IDS).
The teachings of Blackwood, Koepsell and Li are found above. 
The references do not teach the fibers to comprise a magnetic material. 
Baca teaches nanofiber scaffold comprising a porous particle wherein the particle comprises a three-dimensional network of electrospun fibers comprising a polymer (0052-0060, 0102-0113, 0117, Ex. 2, Ex. 4). Baca teach the nanofibers to comprise a polymer and a magnetic material including iron oxide (0045-0060). 
Savva teach electrospun magnetoactive fibrous nanocomposite membranes comprising electrospun polymer fibers of PEO and PLLA having a diameter of 2 µm (abstract, p. 4439, Morphol. Charac. Section) and thus having a relative standard deviation from applicants claimed mean of 500 nm to 10 µm of less than or equal to 25% according to claim 5 and comprising a magnetic material, i.e. magnetite (iron oxide) nanoparticles (abstract, intro., p. 4437, whole page, p. 4439, whole page).  
Wang teach a scaffold comprising three-dimensional electrospun polymer nanofibers of PLLA with magnetic Fe3O4 nanoparticles. The electrospun nanofibers improve cells proliferation and differentiation on the scaffolds since it closely resembles the ECM.  They teach that magnetic fields help induce cell differentiation, effect cell attachments and proliferation on the surface of scaffolds and that magnetic nanoparticles without magnetic field exposure can also improve cellular functions. Wang teaches the effects of electrospun scaffolds combined with growth promoting magnetic 3O4 nanoparticles improve cell adhesion, growth and spreading morphology (p. 245). 
It would have been obvious before the effective filing date of the claimed invention to add a magnetic material as disclosed by Wang, Savva and Baca to the scaffolds of Blackwood and Koepsell because the prior art references teach that the magnetic materials can be used in biomimetic electrospun three-dimensional nanofiber scaffolds and that their presence improves cellular functions in the biomimetic tissue scaffolds as well being useful for therapeutic delivery in biomedical applications. Thus, one would have a reasonable expectation of successfully incorporating a magnetic material into a scaffold as claimed. 

Claims 1, 2, 4, 5, 8-12, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (US2008/0187996) in view of Wang et al. (Materials Today, vol. 16, 2013, p. 229-240), Blackwood et al. (Biomaterial, 2008, p. 3091-3104), Koepsell et al (Macromolecular Bioscience, 2011) supported by Li et al (Curr Protoc Cell Biol, 2009, p. 1-15). 
Baca teaches nanofiber scaffold comprising a porous particle wherein the particle comprises a three-dimensional network of electrospun fibers comprising a polymer (0052-0060, 0102-0113, 0117, Ex. 2, Ex. 4). 
Regarding claim 4, the nanofiber has a diameter of 10 µm or less but also ranging from 10 nm to 500 nm (0057) and thus having a relative standard deviation from 
Regarding claims 9-11, the nanofibers comprise a polymer and a magnetic material including iron oxide (0045-0060). 
Regarding claim 22, Baca teaches that a network of nanofibers can be produced with the nanofibers (0108) which the network comprises a random or oriented distribution of continuous nanofibers that is controlled to form an interconnecting net to promote growth and culture stability (0108).  Baca teaches that physical properties of the nanofiber network that can be engineered to desired parameters include size, diameter, and geometry as well as nanofiber size and diameter to mimic cell and tissue growth comparable to in vivo growth (0109-0113, 0143, 0144).  Thus, the network itself can be engineered as desired to create a specifically defined environment for cell/tissue immobilization (0108-0110, 0113), i.e. a scaffold (0162, 0164). 
Regarding claim 12, the nanofibers and nanofiber network/scaffold can comprise bioactive molecules including vitamins, proteins, peptides, nucleic acids, magnetically active materials, ECM molecules (0119-0128). 
Regarding claim 21, they teach nanofibers diameters ranging from ~900nm-2 µm and 0.5-5 µm and most commonly 2-3 µm (0164, 0174). 
Baca demonstrates that the scaffold can be engineered to create a desired geometry and size for a specifically defined environment for cell/tissue attachment and growth. 
Baca teaches that nanofiber networks size and geometry can be engineered to the desired parameters to mimic cell and tissue growth, however, they do not teach the 
Wang teaches a biomimetic nanofibrous scaffold comprising a porous particle wherein the particle comprises a three-dimensional network of electrospun fibers comprising natural polymers including extracellular matrix molecules collagen, gelatin, elastin and synthetic polymers PLLA, PGA, PCL and PLGA (p. 229, intro., Fig. 1, p. 230, whole page-p.231). The fiber diameters are of 2, 10, 20, 50, 100, 500 µm (Fig. 2, Fig. 4-7, p. 231-240) and the nanofibers can be electrospun into scaffolds having varying shapes, structures, alignments and patterns depending on the biomedical application including cylinders and a polygonal prism, i.e. see honeycomb structure to duplicate or emulate ECM structures and circular scaffold of Fig 6, 7 (p. 237, 1st parag., p. 231, Fig. 2-8, Biomimicry section and Biomimetic nanofibrous scaffold section, p. 231, whole page-p.239) used as biomimetic substitutes to replicate natural tissues to repair skin, bone, dura mate, sciatic nerve, articular cartilage and tendons (p. 231, 2nd col, Fig. 2).   Regarding claims 4 and 5, Wang teach fibers having diameters of 3.7 and 5.9 µm (p. 239, 2nd col, 1st parag.) and teach that electrospinning allows for generation of ultrafine fibers diameters of less than 50 nm identical to that of native ECM fibers (p. 240, 1st parag.).  They teach that electrospinning allows for fabrication of fibrous scaffolds with controllable structures and compositions having biomimetic characteristics.  
Blackwood teaches a microscaffold comprising a continuous network of electrospun fibers having diameters of 2.1±1.2 µm, 2.9±1.3 µm, 2.7±0.5 µm, 4.5±1.4 µm and 4.3±1.5 µm, thus falling within applicants claimed fiber diameter range of claim 4, 5, 
Support is provided by Li who teach electrospun nanofibrous scaffolds which mimic the ECM and are ideal for three-dimensional cell culture and tissue engineering (abstract). Li teach the formation of electrospun nanofibrous polymer mat scaffolds of continuous fibers (p. 2, 2nd parag., p. 2-3, last parag.-whole page 3, p. 3-7). Li teaches that electrospun nanofibrous polymer mat scaffolds for cell culture can be cut to desired shape and size (p. 7, 1st sentence, step 1). Li teaches the randomly oriented fibers having diameters ranging from 500-900 nm (Fig. 1, p. 13). 
Koepsell teach microscaffolds comprising a continuous network of electrospun fibers of polycaprolactone fabricated in random, aligned and round-end configurations (abstract, p. 392, whole page, p. 393, last parag.-p. 394, Fig. 1). Koepsell teaches electrspun nanofibrous non-woven mats of PCL, wherein the mats are cut into disks, i.e. cylindrical scaffolds having a 4mm diameter using a punch (p. 392, 2nd col., p. 393, seeding and culturing of cells section). The mean fiber diameters are 1.09±0.37,
2.52 ±0.84, and 2.24 ±0.48 µm (p. 394, 2nd col. 1st parag., Fig. 2A). 
. 

s 1, 2, 4, 5, 7, 8, 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al. (US2006/0253192) in view of Wang et al. (Materials Today, vol. 16, 2013, p. 229-240), Blackwood et al. (Biomaterial, 2008, p. 3091-3104), Koepsell et al (Macromolecular Bioscience, 2011) supported by Li et al (Curr Protoc Cell Biol, 2009, p. 1-15). 
Atala teaches a scaffold for tissue engineering and therapeutic delivery systems (0171-0182) comprising a three-dimensional network of electrospun polymer fibers (0052, 0054, 0076-0081, 0087-0089, 0187-0190). The polymers include natural polymers including ECM molecules, i.e. collagen, HA, proteoglycans, glycoproteins, elastin, and synthetic polymers (0076-0080) and regarding claim 12, the fibers may further comprise additional biological agents including proteins and peptides (0121, 0123, 0124, 0125). 
Regarding claim 4, the fibers have a diameter of from 500 nm to 10 µm (0089) and thus having a relative standard deviation from applicants claimed mean of 500 nm to 10 µm of less than or equal to 25% according to claim 5. 
Atala teaches that the substrates can be shaped into any number of desirable configurations or geometries (0073, 0075, 0110).
Atala teaches that substrates can be shaped into any number of desirable configurations or geometries (0110), however, they do not teach the claimed diameter and height of a cylindrical or polygonal prism of claim 1, or a hexagonal prism of claim 8. 
Wang teaches a biomimetic nanofibrous scaffold comprising a porous particle wherein the particle comprises a three-dimensional network of electrospun fibers st parag., p. 231, Fig. 2-8, Biomimicry section and Biomimetic nanofibrous scaffold section, p. 231, whole page-p.239) used as biomimetic substitutes to replicate natural tissues to repair skin, bone, dura mate, sciatic nerve, articular cartilage and tendons (p. 231, 2nd col, Fig. 2).   Regarding claims 4 and 5, Wang teach fibers having diameters of 3.7 and 5.9 µm (p. 239, 2nd col, 1st parag.) and teach that electrospinning allows for generation of ultrafine fibers diameters of less than 50 nm identical to that of native ECM fibers (p. 240, 1st parag.).  They teach that electrospinning allows for fabrication of fibrous scaffolds with controllable structures and compositions having biomimetic characteristics.  

Blackwood teaches a microscaffold comprising a continuous network of electrospun fibers having diameters of 2.1±1.2 µm, 2.9±1.3 µm, 2.7±0.5 µm, 4.5±1.4 µm and 4.3±1.5 µm, thus falling within applicants claimed fiber diameter range of claim 4, 5, and 21, comprising the polymers PLLA and PLGA, wherein a non-woven randomly arranged fiber mat is formed according to claim 22. The mat is disclosed to have a height, i.e. thickness of 0.1-0.2 mm equivalent to a height of 200 µm (p. 3093, section 
Support is provided by Li who teach electrospun nanofibrous scaffolds which mimic the ECM and are ideal for three-dimensional cell culture and tissue engineering (abstract). Li teach the formation of electrospun nanofibrous polymer mat scaffolds of continuous fibers (p. 2, 2nd parag., p. 2-3, last parag.-whole page 3, p. 3-7). Li teaches that electrospun nanofibrous polymer mat scaffolds for cell culture can be cut to desired shape and size (p. 7, 1st sentence, step 1). Li teaches the randomly oriented fibers having diameters ranging from 500-900 nm (Fig. 1, p. 13). 
Koepsell teach microscaffolds comprising a continuous network of electrospun fibers of polycaprolactone fabricated in random, aligned and round-end configurations (abstract, p. 392, whole page, p. 393, last parag.-p. 394, Fig. 1). Koepsell teaches electrspun nanofibrous non-woven mats of PCL, wherein the mats are cut into disks, i.e. cylindrical scaffolds having a 4mm diameter using a punch (p. 392, 2nd col., p. 393, seeding and culturing of cells section). The mean fiber diameters are 1.09±0.37,
2.52 ±0.84, and 2.24 ±0.48 µm (p. 394, 2nd col. 1st parag., Fig. 2A). 
Therefore, it is the Examiners position that it would have been obvious before the effective filing date of the claimed invention to use electrospinning to create a microscaffold comprising particles comprising fibers having a particular shape and size, . 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al. (US2006/0253192) in view of Wang et al. (Materials Today, vol. 16, 2013, p. 229-240), Blackwood et al. (Biomaterial, 2008, p. 3091-3104), Koepsell et al (Macromolecular Bioscience, 2011) supported by Li et al (Curr Protoc Cell Biol, 2009, p.  as applied to claims 1, 2, 4, 5, 7, 8, 12, 22 above, and further in view of Baca et al. (US2008/0187996), Savva et al. et al. (Biomacro., 2013, IDS,) and Wang et al. (J. pol. Eng., 2014, IDS).
The teachings of Atala, Blackwood, Koepsell and Li are found above. 
The references do not teach the fibers to comprise a magnetic material. 
Baca teaches nanofiber scaffold comprising a porous particle wherein the particle comprises a three-dimensional network of electrospun fibers comprising a polymer (0052-0060, 0102-0113, 0117, Ex. 2, Ex. 4). Baca teach the nanofibers to comprise a polymer and a magnetic material including iron oxide (0045-0060). 
Savva teach electrospun magnetoactive fibrous nanocomposite membranes comprising electrospun polymer fibers of PEO and PLLA having a diameter of 2 µm (abstract, p. 4439, Morphol. Charac. Section) and thus having a relative standard deviation from applicants claimed mean of 500 nm to 10 µm of less than or equal to 25% according to claim 5 and comprising a magnetic material, i.e. magnetite (iron oxide) nanoparticles (abstract, intro., p. 4437, whole page, p. 4439, whole page).  
Wang teach a scaffold comprising three-dimensional electrospun polymer nanofibers of PLLA with magnetic Fe3O4 nanoparticles. The electrospun nanofibers improve cells proliferation and differentiation on the scaffolds since it closely resembles the ECM.  They teach that magnetic fields help induce cell differentiation, effect cell attachments and proliferation on the surface of scaffolds and that magnetic nanoparticles without magnetic field exposure can also improve cellular functions. Wang teaches the effects of electrospun scaffolds combined with growth promoting magnetic nanoparticles (introduction).  Wang teach that a scaffold comprising electrospun PLLA 3O4 nanoparticles improve cell adhesion, growth and spreading morphology (p. 245). 
It would have been obvious before the effective filing date of the claimed invention to add a magnetic material as disclosed by Wang, Savva and Baca to the scaffolds of Atala, Blackwood and Koepsell because the prior art references teach that the magnetic materials can be used in biomimetic electrospun three-dimensional nanofiber scaffolds and that their presence improves cellular functions in the biomimetic tissue scaffolds as well being useful for therapeutic delivery in biomedical applications. Thus, one would have a reasonable expectation of successfully incorporating a magnetic material into a scaffold as claimed. 

Claims 1, 2, 4, 5, 8-11, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savva et al. et al. (Biomacro., 2013, IDS) in view of Wang et al. (Materials Today, vol. 16, 2013, p. 229-240), Blackwood et al. (Biomaterial, 2008, p. 3091-3104), Koepsell et al (Macromolecular Bioscience, 2011) supported by Li et al (Curr Protoc Cell Biol, 2009, p. 1-15). 
Savva teach electrospun magnetoactive fibrous nanocomposite membranes comprising electrospun polymer fibers of PEO and PLLA having a diameter of 2 µm (abstract, p. 4439, Morphol. Charac. Section) and thus having a relative standard deviation from applicants claimed mean of 500 nm to 10 µm of less than or equal to 25% according to claim 5 and comprising a magnetic material, i.e. magnetite (iron oxide) nanoparticles (abstract, intro., p. 4437, whole page, p. 4439, whole page).  They teach that electrospun fibers can be used as in biomedical applications and as drug st col.).  
Savva do not teach the claimed diameter and height of a cylindrical or polygonal prism of claim 1, or a hexagonal prism of claim 8. 

Wang teaches a biomimetic nanofibrous scaffold comprising a porous particle wherein the particle comprises a three-dimensional network of electrospun fibers comprising natural polymers including extracellular matrix molecules collagen, gelatin, elastin and synthetic polymers PLLA, PGA, PCL and PLGA (p. 229, intro., Fig. 1, p. 230, whole page-p.231). The fiber diameters are of 2, 10, 20, 50, 100, 500 µm (Fig. 2, Fig. 4-7, p. 231-240) and the nanofibers can be electrospun into scaffolds having varying shapes, structures, alignments and patterns depending on the biomedical application including cylinders and a polygonal prism, i.e. see honeycomb structure to duplicate or emulate ECM structures and circular scaffold of Fig 6, 7 (p. 237, 1st parag., p. 231, Fig. 2-8, Biomimicry section and Biomimetic nanofibrous scaffold section, p. 231, whole page-p.239) used as biomimetic substitutes to replicate natural tissues to repair skin, bone, dura mate, sciatic nerve, articular cartilage and tendons (p. 231, 2nd col, Fig. 2).   Regarding claims 4 and 5, Wang teach fibers having diameters of 3.7 and 5.9 µm (p. 239, 2nd col, 1st parag.) and teach that electrospinning allows for generation of ultrafine fibers diameters of less than 50 nm identical to that of native ECM fibers (p. 240, 1st parag.).  They teach that electrospinning allows for fabrication of fibrous scaffolds with controllable structures and compositions having biomimetic characteristics.  

Support is provided by Li who teach electrospun nanofibrous scaffolds which mimic the ECM and are ideal for three-dimensional cell culture and tissue engineering (abstract). Li teach the formation of electrospun nanofibrous polymer mat scaffolds of continuous fibers (p. 2, 2nd parag., p. 2-3, last parag.-whole page 3, p. 3-7). Li teaches that electrospun nanofibrous polymer mat scaffolds for cell culture can be cut to desired shape and size (p. 7, 1st sentence, step 1). Li teaches the randomly oriented fibers having diameters ranging from 500-900 nm (Fig. 1, p. 13). 
Koepsell teach microscaffolds comprising a continuous network of electrospun fibers of polycaprolactone fabricated in random, aligned and round-end configurations (abstract, p. 392, whole page, p. 393, last parag.-p. 394, Fig. 1). Koepsell teaches electrspun nanofibrous non-woven mats of PCL, wherein the mats are cut into disks, i.e. nd col., p. 393, seeding and culturing of cells section). The mean fiber diameters are 1.09±0.37,
2.52 ±0.84, and 2.24 ±0.48 µm (p. 394, 2nd col. 1st parag., Fig. 2A). 
Therefore, it is the Examiners position that it would have been obvious before the effective filing date of the claimed invention to use electrospinning to create a microscaffold comprising particles comprising fibers having a particular shape and size, i.e. the limitations of claims 1 and 8, directed to a cylindrical or polygonal prism shape and having the claimed dimensions given that the prior art teaches that electrospinning allows for fabrication of nanofiber scaffolds to generate scaffolds similar to fibrous structures of native ECM and biomimetic structures which are easily tunable and controllable. Further, it would have been obvious before the effective filing date of the claimed invention to cut or form a particle/microscaffold to a desired size, diameter and height given that the art teaches microscaffolds comprising a continuous network of electrospun fibers as claimed which can be cut/engineered to desired parameters including size, thickness and diameter and doing so would be an obvious design choice which is optimizable by the posita. The art suggests that fiber size and nanofiber networks/scaffolds diameters and geometries can be optimized using the electrospinning process and thus, one of ordinary skill in the art could have applied the known electrospinning process/method of making these scaffolds with a reasonable expectation of successfully achieving particles comprising fibers of a desired size or geometry. While the diameter and heights are not disclosed, these are optimizable and have been disclosed by the art to be physical properties which can be engineered as . 

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. However, new grounds of rejection are found herein.
The current prior art references of record teach microscaffold comprising three dimensional networks of electrospun fibers and a polymer which support the growth of cells providing a 3D cell culture which can be cut/engineered to have desired geometries and sizes to promote growth and culture stability and to mimic cell and tissue growth comparable to in vivo growth.  While the specific dimensions of the particles are not taught by the prior art, these are optimizable and have been disclosed by the art to be physical properties which can be engineered as desired. There is nothing which demonstrates that the diameter or height of the claimed particle is an improvement or is critical. Cutting the microscaffold or spinning the fibers to create a scaffold of a desired shape is well within the purview of one of ordinary skill in the art. 
Applicants arguments and those presented in the Declaration have been fully considered however, the shape, geometries and dimensions are recognized by the prior art to be optimizable to suit their use and electrospinning allows for construction of biomimetic structures for cell culture and tissue engineering. The benefits suggested in the Declaration and applicants arguments are not unexpected as the art uses electrospun fiber polymer scaffolds in a variety of shapes and dimensions for successful tissue engineering and cell culture, having the claimed fiber diameters as well as the 
Regarding Wang, applicant argues that the reference teaches radially aligned fibers which is not continuous. Wang does teach both radially aligned and random oriented networks of fibers, see for example Fig. 4 a, c and e, while Wang may teach that radially aligned fibers were superior, this is dependent upon its intended use for specific tissues. Further, Wang is relied upon for teaching electrospun nanofibrous structures and scaffolds having biomimicry emulating and duplicating ECM structures of various shapes and dimensions. Further applicant focuses on the Wang reference and not the combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651    
                                                                                                                                                                                                    
/TAEYOON KIM/Primary Examiner, Art Unit 1632